Citation Nr: 1205624	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  04-39 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral foot pain (bilateral foot disability), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a low back disability, claimed as secondary to a bilateral foot disability or due to an undiagnosed illness manifested by low back pain.

3.  Entitlement to service connection for a shoulder disability, claimed as secondary to a low back disability or due to an undiagnosed illness manifested by shoulder pain.

4.  Entitlement to service connection for a neuropsychiatric disability, claimed as depression, on a secondary basis or as due to an undiagnosed illness manifested by neuropsychological symptoms.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and from June to November 1991.  He served in Southwest Asia from June to October 1991.  He also served in the United States Army Reserves. 

This case was remanded by the Board of Veterans' Appeals (Board) in December 2010 to the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) for additional development to consider whether the disabilities at issue could be due to an undiagnosed illness based on the Veteran's service in Southwest Asia.  A VA letter sent to the Veteran in January 2011 provided information on claims for undiagnosed illnesses, and VA examinations with opinions were conducted in January and March 2011.  

Based on the above, there has been substantial compliance with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his service connection claims; and he has otherwise been assisted in the development of his claims.
2.  The Veteran's statements that he has a foot disability, a low back disability, a shoulder disability, and a psychiatric disability due to service, or on a secondary basis, or due to an undiagnosed illness, are not competent.

3.  The January and March 2011 VA opinions are competent, credible, and probative evidence.

4.  The Veteran does not have a foot disability, a low back disability, a shoulder disability, or a psychiatric disability due to service, or on a secondary basis, or as a manifestation of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral foot disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).     

2.  The criteria for the establishment of service connection for a low back disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

3.  The criteria for the establishment of service connection for a shoulder disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

4.  The criteria for the establishment of service connection for a psychiatric disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

5.  The Veteran does not have a low back, shoulder, or psychiatric disability that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.






Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was originally sent to the Veteran in July 2003, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  A letter sent in January 2011 informed him of the requirements involving undiagnosed illnesses.

In accordance with the requirements of VCAA, the July 2003 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No private evidence was subsequently added to the claims files after the letter.  

The Veteran was informed in a July 2006 letter as to disability ratings and effective dates if any of his claims is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in January and March 2011.
The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

The Veteran seeks service connection for a foot disability, a low back disability, a shoulder disability, and a psychiatric disability due to service, or on a secondary basis, or as manifestations of an undiagnosed illness.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeal will be denied.  

Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1)(i) (2011).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317( d)(2).

There is evidence that the Veteran is a "Persian Gulf Veteran" and can avail himself of the provisions relating to undiagnosed illness pursuant to 38 C.F.R. § 3.317.

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate.  See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C.A.   § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Analysis

Although the service treatment records for the Veteran's initial period of active service from May 1973 to May 1977 are unavailable, according to the Veteran's June 2003 service connection application, the disabilities at issue were incurred as a result of his second period of active service.

According to December 1986 medical history and physical examination reports, the Veteran did not have any pertinent complaints or findings.  Arthritis of the right shoulder was noted in February 1991.  The Veteran did not complain of any pertinent abnormality on a June 1991 medical history report.  Physical evaluations in September and October 1991 were normal.  

He complained in November 1996 of foot trouble.  Examination in November 1996 revealed a slight flattening of the arch bilaterally.  X-rays of the feet in January 1998 revealed minimal osteoarthritis at the first metatarsophalangeal joints bilaterally.  X-rays of the feet in July 1998 were considered normal.  

Medical reports dated from October 1994 to June 2009 reveal a notation of depression in March 1999.  Flat feet were noted on a September 1991 medical history report for the Army Reserves.  The Veteran complained of left foot pain in October 2002.  He complained in June 2003 of depression, with onset in 1991, worse over time.  Assessments in June 2003 were depression and bilateral foot pain.  Musculoskeletal X-rays in June 2003 did not show any evidence of current or prior injury or arthropathy.  The Veteran complained in January 2004 of a painful shoulder, arthritis, swollen or painful joints, and frequent trouble sleeping; flat feet were noted on examination in January 2004.  The Veteran complained of back pain in June 2007.  He complained in December 2008 of lower back pain for the prior three days without trauma.  

According to a May 2009 statement from a VA Nurse Practitioner, the Veteran had been treated by VA since at least December 1998, which was as far back in time as the computer data went.  He originally went for a foot disorder.  He also had depression issues dating back to March 1999.  It was the opinion of this health care provider that the Veteran's bilateral foot problems were more likely than not related to his military experience.

A VA foot evaluation was conducted in March 2010 by a VA physician.  After review of the claims files and examination of the Veteran, the examiner concluded that the Veteran did not have a chronic bilateral foot disorder because there was no mention of a foot problem until 1996 and X-rays of the feet were normal.  

According to information added to the file in March 2010, no additional records were available at the National Personnel Records Center.

VA treatment reports for November 2010 reveal complaints of bilateral shoulder, bilateral foot, and back pain.

A VA orthopedic evaluation, which included review of the claims files, was conducted in January 2011.  The examiner's impressions, based on January 2011 
X-rays, were right shoulder osteoarthritis, left shoulder tendinitis, and lumbar spondylitis and scoliosis.  The examiner concluded that the Veteran's shoulders and low back problems were not related to his foot problem since he walked with a normal gait.  

A VA neuropsychiatric evaluation, which included review and reference to relevant evidence in the claims files, was conducted in March 2011.  The Veteran complained of pain in the back, feet, and shoulders, as well as depression, since approximately 1991 or 1992.  The diagnosis was of a sleep disorder due to a general medical condition, moderate, with the general medical condition "loosely described as non-etiologically determined bodily movement, moderate."  No neurological disorder was caused or aggravated by foot pains or other musculoskeletal pains, and depression or other diagnosed neuropsychological disorder arising during or do to active military service was not found.  It was noted that an element of hypochondriasis, possible somatization, appeared to be present.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

With respect to the claim for service connection for a foot disability on a direct basis, the Board finds the March 2010 VA opinion from a physician against the claim to be of more probative value than the May 2009 opinion from a nurse practitioner in favor of the claim.  While the May 2009 opinion that the Veteran has a bilateral foot disability due to service does not indicate that the Veteran was specifically examined by the nurse practitioner prior to the opinion or that the claims file was reviewed prior to the opinion, and does not provide a clear rationale for the opinion, the March 2010 opinion is based on examination of the Veteran and a review of the claims file.  Moreover, a rationale is provided in March 2010 for the negative opinion.    

The Veteran does not appear to be contending that his low back, shoulder, and psychiatric disabilities began in service, and the above medical evidence does not show a diagnosis of depression or a disability of the shoulder or back until several years after service discharge.  Consequently, service connection for low back, shoulder, or psychiatric disability on a direct basis is denied.  Additionally, as the Veteran is not service connected for any disorder, including a foot disorder, service connection cannot be granted as due to a service-connected disability on a secondary basis.  

With respect to claims based on an undiagnosed illness, it was concluded on VA examination in March 2010, which involved a physical examination and X-ray studies of the feet, that the Veteran did not have a chronic bilateral foot disorder.  Consequently, there is no chronic disability to be service-connected.  The VA orthopedic evaluation of the back and shoulders in January 2011 diagnosed osteoarthritis of the right shoulder, tendinitis of the left shoulder, and spondylitis and scoliosis of the low back.  Because these disabilities are attributed to known diagnoses, service connection under undiagnosed illness presumptions cannot be granted.

While the Veteran is not competent to provide an opinion with regard to the etiology of a foot, shoulder, low back, or psychiatric disability, he is certainly competent to report his symptoms and medical history.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, his contentions that he has foot, low back, shoulder, and psychiatric disabilities that are related to service are contradicted by the 
post-service medical evidence of record.  The absence of complaints or findings of a foot, low back, shoulder, or psychiatric disability for several years after service, to include when evaluated in September and October 1991, is afforded significant probative weight, since these examination reports were created at the time of medical treatment, as compared to statements given several years later.  Additionally, the negative VA opinions in March 2010 and in January and March 2011, based on a review of the claims file and examination of the Veteran, weigh against the claim.    

As the preponderance of the evidence is against the service connected claims at issue, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral foot disability, to include as due to undiagnosed illness, is denied.

Service connection for a low back disability, to include as due to undiagnosed illness, is denied.

Service connection for a shoulder disability, to include as due to undiagnosed illness, is denied.

Service connection for a psychiatric disability, to include as due to undiagnosed illness, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


